Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Harnik Shukla (Reg. No. 73,097) on 03/01/2021.

The application has been amended as follows: 
In claim 28, line 16, delete “ and” in the end of the line.
In claim 39, line 5, insert -- and-- in the end of the line.
In claim 40, line 5, insert -- and-- in the end of the line.

Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance: 

Regarding claims 28-46, the closest prior art of record fails to teach the features of claim 28: “identify an amplitude bin from the plurality of amplitude bins with a first size that corresponds to a predetermined size; and detect said lubrication condition based on an amplitude value associated with the identified amplitude bin,” in combination with the rest of the claim limitations as claimed and defined by the Applicant.
Regarding claim 47, the closest prior art of record fails to teach the features: “identifying an amplitude bin from the plurality of amplitude bins with a first size that corresponds to a predetermined size; and detecting said lubrication condition based on an amplitude value associated with the identified amplitude bin,” in combination with the rest of the claim limitations as claimed and defined by the Applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C KUAN whose telephone number is (571)270-7066.  The examiner can normally be reached on M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN C KUAN/Primary Examiner, Art Unit 2857